            IN THE UNITED STATES DISTRICT COURT FOR THE
                    MIDDLE DISTRICT OF TENNESSEE
                         NASHVILLE DIVISION

MICHAELA HOLT, a minor child,                )
by and through her natural mother and        )
next friend, Freda Holt,                     )
                                             )
       Plaintiff,                            )
                                             )      CASE NO.: ___________
v.                                           )      JUDGE ______________
                                             )      JURY DEMAND
                                             )
TARGET CORPORATION, a for-profit             )
foreign corporation, and YALE REALTY         )
SERVICES CORP, a foreign for-profit          )
corporation,                                 )
                                             )
       Defendants.                           )




                       NOTICE OF REMOVAL OF CIVIL ACTION



       Pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, Defendant Target Corporation ("Target")

files this Notice of Removal of Civil Action on the grounds of diversity of citizenship of the

parties. In support of this Notice, Defendant would show the Court as follows:

       1.      On August 18, 2020, Plaintiff Michaela Holt, a minor child, by and through her

natural mother and next friend, Freda Holt, commenced an action against Defendant Target

Corporation in the Circuit Court of Rutherford County, Tennessee, in the case styled Michaela

Holt, a minor child, by and through her natural mother and next friend, Freda Holt, v. Target

Corporation, a for-profit foreign corporation, and Yale Realty Services Corp. a for-profit foreign

corporation Docket Number 77605. Pursuant to 28 U.S.C. § 1446(a), copies of all process,




      Case 3:20-cv-00824 Document 1 Filed 09/24/20 Page 1 of 3 PageID #: 1
pleadings, and orders served upon Defendant Target in this matter are attached hereto as

Collective Exhibit 1.

       2.      Collective Exhibit 1 attached hereto includes the only documents filed in this

case. No further proceedings have been filed in the action pending in the Circuit Court of

Rutherford County, Tennessee.

       3.      Defendant Target was served with the Summons and Complaint on August 27,

2020. See Exhibit 1. See id.

       4.      The Plaintiff seeks damages for personal injuries which Plaintiff alleges was

caused by the negligence of the Defendant. The ad damnum set forth in the Plaintiff’s Complaint

seeks an amount “not to exceed $1,000,000.00”.

       5.      Under 28 U.S.C. § 1441(a), actions over which the district courts of the United

States have original jurisdiction are proper for removal. This Court has original jurisdiction over

this case under 28 U.S.C. § 1332(a)(1). This action is removable to this Court because this is a

civil action, the Plaintiff and the Defendants are citizens of different states within the meaning of

28 U.S.C. § 1332, and the amount in controversy exceeds Seventy-Five Thousand Dollars and

00/100 ($75,000.00), exclusive of interest and costs. The Plaintiff is a citizen resident of

Tennessee. The Defendant, Target Corporation, is a Minnesota Corporation with its principal

offices located in Minnesota. The Defendant, Yates Realty Services Corp., is a New York

Corporation with its principal offices located in New York.

       6.      Based upon the foregoing, this Court has original jurisdiction over the above

entitled action pursuant to 28 U.S.C. § 1332. Because the Plaintiff and the Defendants are

citizens of different states and the amount in controversy exceeds $75,000.00, exclusive of




      Case 3:20-cv-00824 Document 1 Filed 09/24/20 Page 2 of 3 PageID #: 2
interest and costs, removal of this action is proper pursuant to 28 U.S.C. § 1441(a) under the

procedures set forth in 28 U.S.C. § 1446.

       7.      This Notice of Removal is filed with the Clerk of the United States District Court

for the Middle District of Tennessee, Nashville Division, within thirty (30) days, as computed by

Fed. R. Civ. P. 6(a), of service of process upon Defendant, Target Corporation.

       8.      A copy of this Notice of Removal and Collective Exhibit 1 attached hereto has

been filed with the Circuit Court Clerk for the Circuit Court of Rutherford County, Tennessee.

Further, a notice of this filing along with a copy of this Notice of Removal and Collective

Exhibit 1 has been served on the Plaintiff by and through their counsel.

       WHEREFORE, based upon the foregoing, Defendant, Target Corporation, hereby serves

notice that the above-captioned action pending against Defendants in the Circuit Court of

Rutherford County, Tennessee has been removed therefrom to this Court.

                                             Respectfully submitted,

                                             THOMAS TUCKER LAW

                                     By:     s/Thomas W. Tucker III
                                             THOMAS W. TUCKER III, #22319
                                             Attorney for Target Corporation
                                             1345 Tilton Drive
                                             Franklin, Tennessee 37067
                                             615/244-4693
                                             tomtucker@bellsouth.net

                             CERTIFICATE OF SERVICE

      I do hereby certify that a true and correct copy of the foregoing has been Mr. Tim L.
Bowden, LAW OFFICES OF TIM BOWDEN, 306 Northcreek Boulevard, Suite 200,
Goodlettsville, Tennessee 37072 and to Yale Realty Services Corp, 10 New King Street Suite
102, White Plains, New York, 10604, on this 24th day of September, 2020.


                                             s/Thomas W. Tucker III
                                             THOMAS W. TUCKER III



      Case 3:20-cv-00824 Document 1 Filed 09/24/20 Page 3 of 3 PageID #: 3
